Citation Nr: 0407535	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03 21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational benefits 
under Title 38, United States Code, Chapter 30.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from June 1997 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma  (RO).  


FINDING OF FACT

The appellant completed 25 months of a period of active duty, 
and was voluntarily discharged prior to expiration of her 
enlistment for convenience of the Government but not due to a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
benefits are not met.  38 U.S.C.A § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks basic eligibility for educational 
benefits under Title 38, United States Code, Chapter 30, the 
Montgomery GI Bill.  She argues that although she does not 
meet the active-duty time-in-service requirement for 
eligibility, the circumstances of her discharge warrant 
allowance of the benefit sought on equitable grounds.  

The facts are not in dispute.  The record shows that the 
appellant entered active military duty in June 1997 and was 
discharged in July 1999 after approximately 25 months of 
service.  Subsequent to receipt of her June 2001 claim, the 
RO determined that the appellant had been separated for 
"convenience of the government."

In various submissions, the appellant related that her 
discharge was occasioned by her discovery that she was 
pregnant in approximately April 1999.  The appellant's 
account is that upon learning that she was expecting a child, 
she consulted with a career adviser, who informed her that 
she could request discharge.  According to the appellant, her 
adviser informed her that she already qualified for VA 
educational benefits, as she had 24 months of service.  The 
appellant reports that she then opted to request discharge 
from the active service.  

Applicable statute provides that an individual may establish 
eligibility for basic educational assistance under 38 
U.S.C.A., Chapter 30, based on service on active duty under 
the following terms, conditions and requirements.  The 
individual must after June 30, 1985, either 1) first become a 
member of the Armed Forces, or 2) first enter on active duty 
as a member of the Armed Forces; and serve at least three 
years of continuous active duty in the Armed Forces, or, in 
the case of an individual whose initial period of active duty 
is less than three years, serve at least two years of 
continuous active duty in the Armed Forces.  38 U.S.C.A. § 
3011(a)(1)(A).  

Applicable regulation provides that in order to be eligible 
for VA educational assistance, an individual must meet 
certain active duty requirements.  For those veterans who 
seek eligibility based solely on active duty, the individual 
must generally, after June 30, 1985, first become a member of 
the Armed Forces, and if the individual's obligated period of 
active duty is three years or more, they must serve at least 
three years of continuous active duty.  38 C.F.R. § 
21.7042(a)(1)(2).  

An individual who does not meet the requirements of 38 C.F.R. 
§ 21.7042(a)(1) may be eligible for basic educational 
assistance when discharged or released from active duty for, 
among other reasons, convenience of the government after 
completing 30 continuous months of active duty of an 
obligated period of active duty that is at least three years.  
38 C.F.R. § 21.7042(a)(5).  Although there are other 
categories of eligibility for those who do not complete their 
obligated period of active service, (i.e., due to a service-
connected disability, a preexisting medical condition, a 
physical or mental condition not characterized as a 
disability, for hardship, or involuntarily for the 
convenience of the Government as a result of a reduction in 
force), the appellant's separation was not based upon any of 
these criteria.  See generally 38 C.F.R. § 21.7042.  
 
The appellant's length of service plainly does not meet the 
requisites as established by regulation.  Further, although 
the appellant asserts that her discharge should have been 
characterized as medical in nature, a service department 
personnel officer certified in July 2001 that she was 
released from active duty upon her request and for 
convenience of the government.  

The appellant argues that because she was misadvised by a 
service department career counselor that she had already 
attained basic eligibility for educational benefits, the 
claim should be granted.

The Board is without authority to grant relief on this basis.  
The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been held that the authority to award equitable relief 
under section 503(a) is committed to the discretion of the 
Secretary, and that the Board is without jurisdiction to 
consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The present claim is being denied 
on the basis that as a matter of law, the appellant does not 
have qualifying service which would entitle her to the 
benefit she seeks.    


ORDER


The appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



